DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to neither a “process” nor a “machine” but rather embraces or overlaps two different statutory classes. See MPEP 2106. The claimed subject matter of “computer readable storage medium” directed toward to non-statutory subject matter.
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01.
A claim drawn to such a “computer readable storage medium” that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. See Kappos 1351 OG 212 (Feb. 23, 2010). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As for claims 18-20, the cited claim limitations of “The non-transitory computer readable medium” lacks antecedent basis, hence render claims 18-20 indefinite.

Allowable Subject Matter
5.	Claims 3-5, 7, 8, 11-13, 15, 16, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 1, 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Amarilio et al. (US 2019/0289393 A1).
Claim 1. A system comprising a first microphone, a second microphone (Fig.10 and ¶0053, MIC 1002(1), MIC 1002(2); each microphones couples to corresponding strobe ports; ¶0010), and an audio processing system (Fig.10, CODEC/Audio Component).
In an embodiment, Amarillio teaches wherein the audio processing system is configured to: detect a transition by the second microphone from a disabled state to an enabled state (¶0043, microphones can be turn on and off). The motivation is for independently activation of multiple audio sources (¶0043).
It would have been obvious to one skilled in the art before the effective filing date of the applicant’s claimed invention to configure in where detect a transition by the second microphone from a disabled state to an enabled state as taught by Amarillio for independently activation of multiple audio sources.
After detecting the transition (¶0049, data from microphone input to active ports), perform phase alignment between audio samples collected by the first microphone and audio samples collected by the second microphone by introducing a delay in starting processing of the audio samples collected by the second microphone (¶0049, Phase alignment for active channels. Delay identical every time the microphone port is enabled) (abstract and claim 8, maintaing a sample delay constant); and process the phase-aligned audio samples (¶0049).
Claim 2, wherein the audio processing system is further configured to: process the audio samples collected by the first microphone using a first pipeline, wherein the first pipeline starts periodically at each of a plurality of starting clock cycles; and process the audio samples collected by the second microphone using a second pipeline (¶0043-¶0044) (¶0048).
Claim 6, wherein to process the phase aligned audio samples, the audio processing system is further configured to perform at least one of: sound source identification, directional alignment, localization (¶0008, collecting audio data at a sample logic circuit from a respective audio source), mixing.

8.	Claim(s) 9, 10, 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Amarilio et al. (US 2019/0289393 A1) in view of Jung et al. (US 2019/0335287 A1).
Claims 9 and 17, Amarfillo teaches method and computer-readable storage medium comprising instructions that (Amarilio, ¶0060, instructions stored in memory or in another computer readable medium and executed by a processor), when executed, configure an audio processing system to: detect a transition by the second microphone from a disabled state to an enabled state; after detecting the transition, perform phase alignment between audio samples collected by the first microphone and audio samples collected by the second microphone by introducing a delay in starting processing of the audio samples collected by the second microphone; and process the phase-aligned audio samples (see rejection for claim 1).
Amarilio teaches an audio processing system.
Amarilio does no teach configure an audio processing system of an artificial reality system.
Jung teaches configure an audio processing system of an artificial reality system (Jung, ¶0002, (HMD) with microphones to view sound and images; ¶0056, audio processor to generate outputs). The motivation is for transmit information about the predicted head direction (Jung, ¶0056).
It would have been obvious to one skilled in the art before the effective filing date of the applicant’s invention to configure in where configure an audio processing system of an artificial reality system as taught by Jung in Amarilio for transmit information about the predicted head direction.
Claim 14, Amarillo in view of Jung teaches wherein processing the phase aligned audio samples includes at least one of: sound source identification, directional alignment, localization (Amarillo, ¶0008, collecting audio data at a sample logic circuit from a respective audio source), mixing.
Claims 10 and 18, Amarillo in view of Jung teaches comprising processing, by the audio processing system, the audio samples collected by the first microphone using a first pipeline, wherein the first pipeline starts periodically at each of a plurality of starting clock cycles; and processing, by the audio processing system, the audio samples collected by the second microphone using a second pipeline (Amarillo, ¶0043-¶0044) (¶0048).

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



November 2, 2022
/SIMON KING/Primary Examiner, Art Unit 2653